

116 HR 1241 IH: Volunteer Responder Incentive Protection Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1241IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Larson of Connecticut (for himself, Mr. Kelly of Pennsylvania, Mr. Pascrell, Mr. King of New York, Mr. Courtney, Mr. Rodney Davis of Illinois, Mr. DeFazio, Ms. DeLauro, Ms. DelBene, Mr. Fitzpatrick, Ms. Pingree, Mr. Ryan, Mr. Swalwell of California, Mr. Walberg, Mr. Brindisi, Mr. Blumenauer, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase and make permanent the exclusion for
			 benefits provided to volunteer firefighters and emergency medical
			 responders.
	
 1.Short titleThis Act may be cited as the Volunteer Responder Incentive Protection Act of 2019. 2.Benefits provided to volunteer firefighters and emergency medical responders (a)Increase in dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of the Internal Revenue Code of 1986 is amended by striking $30 and inserting $50.
			(b)Reimplementing and making permanent benefits
 (1)In generalSection 139B of the Internal Revenue Code of 1986 is amended by striking subsection (d). (2)Effective dateThe amendment made by this subsection shall apply with respect to taxable years beginning after December 31, 2019.
				